Exhibit 10.9

INTERCREDITOR AGREEMENT

Intercreditor Agreement (this “Agreement”), dated as of December 3, 2009, among
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, with its
successors and assigns, and as more specifically defined below, the “ABL
Representative”) for the ABL Secured Parties (as defined below), U.S. Bank
National Association (“U.S. Bank”), as collateral agent (in such capacity, with
its successors and assigns, and as more specifically defined below, the “Note
Representative”) for the Note Secured Parties (as defined below) and each of the
Loan Parties (as defined below) party hereto.

WHEREAS, Easton-Bell Sports, Inc., a Delaware corporation (“Borrower”), the
subsidiary guarantors, the ABL Representative and certain financial institutions
and other entities are parties to the Credit Agreement dated as of the date
hereof (the “Existing ABL Agreement”), pursuant to which such financial
institutions and other entities have agreed to make loans and extend other
financial accommodations to the Loan Parties;

WHEREAS, Borrower, U.S. Bank, as trustee, the guarantors and other entities are
parties to the Indenture dated as of the date hereof (the “Existing Note
Agreement”), pursuant to which the Borrower has issued senior secured notes;

WHEREAS, Borrower has granted to the ABL Representative security interests and
liens in the Collateral (as defined below) as security for payment and
performance of the ABL Obligations; and

WHEREAS, Borrower has granted to the Note Representative security interests and
liens in the Collateral as security for payment and performance of the Note
Obligations (as defined below).

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

SECTION 1. Definitions; Rules of Construction.

1.1 UCC Definitions. The following terms which are defined in the Uniform
Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Equipment, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit, Letter of Credit Rights, Records, Securities Account and Supporting
Obligations.

1.2. Defined Terms. The following terms, as used herein, have the following
meanings:

“ABL Agreement” means the collective reference to (a) the Existing ABL
Agreement, (b) any Additional ABL Agreement and (c) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has at any time been incurred to extend, replace,
refinance or refund in whole or in part the indebtedness and other obligations
outstanding under the Existing ABL Agreement (regardless of whether such
replacement, refunding or refinancing (i) is a “working capital” facility,
asset-based facility, revolving loan facility, term loan facility or otherwise
or (ii) was entered into after the ABL Obligations Payment Date), any Additional
ABL Agreement or any other agreement or instrument referred to in this clause
(c) unless such agreement or instrument expressly provides that it is not
intended to be and is not an ABL Agreement hereunder (a “Replacement ABL
Agreement”). Any reference to the ABL Agreement hereunder shall be deemed a
reference to any ABL Agreement then extant.



--------------------------------------------------------------------------------

“ABL Creditors” means, collectively, the “Lenders” and the “Secured Parties”,
each as defined in the ABL Agreement.

“ABL DIP Financing” has the meaning set forth in Section 5.2(a).

“ABL Documents” means the ABL Agreement, each ABL Security Document, each ABL
Guarantee and each other “Loan Document” as defined in the ABL Agreement (other
than this Agreement).

“ABL Guarantee” means any guarantee by any Loan Party of any or all of the ABL
Obligations.

“ABL Lien” means any Lien created by the ABL Security Documents.

“ABL Obligations” means (a) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all loans made
pursuant to the ABL Agreement or any ABL DIP Financing by the ABL Creditors,
(b) all reimbursement obligations (if any) and interest thereon (including
without limitation any Post-Petition Interest) with respect to any letter of
credit or similar instruments issued pursuant to the ABL Agreement, (c) all Swap
Obligations, (d) all Banking Services Obligations and (e) all guarantee
obligations, indemnities, fees, expenses and other amounts payable from time to
time pursuant to the ABL Documents, in each case whether or not allowed or
allowable in an Insolvency Proceeding. To the extent any payment with respect to
any ABL Obligation (whether by or on behalf of any Loan Party, as Proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Note Secured Party, receiver or similar
Person, then the obligation or part thereof originally intended to be satisfied
shall, for the purposes of this Agreement and the rights and obligations of the
ABL Secured Parties and the Note Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“ABL Obligations Payment Date” means the first date on which (a) the ABL
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been indefeasibly paid in cash in full (or cash collateralized or defeased
in accordance with the terms of the ABL Documents), (b) all commitments to
extend credit under the ABL Documents have been terminated, (c) there are no
outstanding letters of credit or similar instruments issued under the ABL
Documents (other than such as have been cash collateralized or defeased in
accordance with the terms of the ABL Documents), and (d) so long as the Note
Obligations Payment Date shall not have occurred, the ABL Representative has
delivered a written notice to the Note Representative stating that the events
described in clauses (a), (b) and (c) have occurred to the satisfaction of the
ABL Secured Parties.

“ABL Post-Petition Assets” has the meaning set forth in Section 5.2(b).

“ABL Priority Collateral” means all Collateral consisting of the following:

(1) all Accounts;

(2) all Inventory;

(3) all Deposit Accounts (other than the Non-ABL Collateral Account);

(4) all cash and cash equivalents (except to the extent held or required to be
held in the Non-ABL Collateral Account);

 

2



--------------------------------------------------------------------------------

(5) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1), (2), (3) and (4) all Chattel Paper, Documents,
Instruments, General Intangibles and Securities Accounts related thereto;
provided that to the extent any of the foregoing also relates to Note Priority
Collateral only that portion related to the items referred to in the preceding
clauses (1), (2), (3) and (4) shall be included in the ABL Priority Collateral;

(6) all books and records relating to the foregoing (including without
limitation all books, databases, customer lists and records, whether tangible or
electronic which contain any information relating to any of the foregoing); and

(7) all Proceeds of and Supporting Obligations, including, without limitation,
Letter of Credit Rights, with respect to any of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.

“ABL Representative” has the meaning set forth in the introductory paragraph
hereof. In the case of any Replacement ABL Agreement, the ABL Representative
shall be the Person identified as such in such Agreement.

“ABL Secured Parties” means the ABL Representative, the ABL Creditors and any
other holders of the ABL Obligations.

“ABL Security Documents” means the “Collateral Documents” as defined in the ABL
Agreement, and any other documents that are designated under the ABL Agreement
as “ABL Security Documents” for purposes of this Agreement.

“Access Period” means, with respect to each parcel or item of Note Priority
Collateral, the period, following the commencement of any Enforcement Action,
which begins on the earlier of (a) the day on which the ABL Representative
provides the Note Representative with the notice of its election to request
access to such parcel or item of Note Priority Collateral pursuant to
Section 3.4(c) and (b) the fifth Business Day after the Note Representative
provides the ABL Representative with notice that the Note Representative (or its
agent) has obtained possession or control of such parcel or item of Note
Priority Collateral and ends on the earliest of (i) the day which is 180 days
after the date (the “Initial Access Date”) on which the ABL Representative
initially obtains the ability to take physical possession of, remove or
otherwise control physical access to, or actually uses, such parcel or item of
Note Priority Collateral plus such number of days, if any, after the Initial
Access Date that it is stayed or otherwise prohibited by law or court order from
exercising remedies with respect to associated ABL Priority Collateral, (ii) the
date on which all or substantially all of the ABL Priority Collateral associated
with such parcel or item of Note Priority Collateral is sold, collected or
liquidated, (iii) the ABL Obligations Payment Date and (iv) the date on which
the default which resulted in such Enforcement Action has been cured or waived
in writing.

“Additional ABL Agreement” means any agreement for the incurrence of additional
indebtedness that is permitted to be secured by the ABL Priority Collateral
pursuant to the Note Agreement and any agreement approved for designation as
such by the ABL Representative and the Note Representative.

“Additional Debt” has the meaning set forth in Section 10.5(b).

“Additional Note Agreement” means any agreement for the issuance of senior
secured notes that is permitted by Section 6.01 of the Existing ABL Agreement
(and any equivalent section of another ABL Agreement), and Sections 2.1 and 3.2
of the Existing Note Agreement (and any equivalent section of

 

3



--------------------------------------------------------------------------------

another Note Agreement), any agreement governing any indebtedness of any of the
Loan Parties permitted to be incurred under Section 3.2 of the Existing Note
Agreement and secured by liens permitted pursuant to the second proviso to
clause (1) of the definition of “Permitted Liens” therein and any agreement
approved for designation as such by the ABL Representative and the Note
Representative.

“Banking Services Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), owed to any
ABL Secured Party (or any of its affiliates) in respect of the following bank
services: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Borrower” has the meaning set forth in the first WHEREAS clause above.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Canadian Subsidiary” means any direct or indirect affiliate or shareholder (or
equivalent) of Borrower or any of its affiliates which is organized under the
laws of Canada (or any province or territory thereof).

“Collateral” means, collectively, all property upon which a Lien is granted
pursuant to the Security Documents; provided, however, that no property upon
which a Lien is granted by a Canadian Subsidiary shall be “Collateral”
hereunder.

“Comparable Security Document” means, in relation to any Senior Collateral
subject to any Senior Security Document, that Junior Security Document (if any)
that creates a security interest in the same Senior Collateral, granted by the
same Loan Party, as applicable.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Enforcement Action” means, with respect to the ABL Obligations or the Note
Obligations, the exercise of any rights and remedies with respect to any
Collateral securing such obligations or the commencement or prosecution of
enforcement of any of the rights and remedies under, as applicable, the ABL
Documents or the Note Documents, or applicable law, including without limitation
the exercise of any rights of set-off or recoupment, and the exercise of any
rights or remedies of a secured creditor under the Uniform Commercial Code of
any applicable jurisdiction or under the Bankruptcy Code.

 

4



--------------------------------------------------------------------------------

“Existing ABL Agreement” has the meaning set forth in the first WHEREAS clause
of this Agreement.

“Existing Note Agreement” has the meaning set forth in the third WHEREAS clause
of this Agreement.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Intellectual Property” means, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Patents, the Trademarks and the
Licenses, and all rights to sue at law or in equity for any Infringement
thereof, including the right to receive all proceeds and damages therefrom.

“Junior Collateral” shall mean with respect to any Junior Secured Party, any
Collateral on which it has a Junior Lien.

“Junior Documents” shall mean, collectively, with respect to any Junior
Obligations, any provision pertaining to such Junior Obligation in any Loan
Document or any other document, instrument or certificate evidencing or
delivered in connection with such Junior Obligation.

“Junior Liens” shall mean (a) with respect to any ABL Priority Collateral, all
Liens securing the Note Obligations and (b) with respect to any Note Priority
Collateral, all Liens securing the ABL Obligations.

“Junior Obligations” shall mean (a) with respect to any ABL Priority Collateral,
all Note Obligations and (b) with respect to any Note Priority Collateral, all
ABL Obligations.

“Junior Representative” shall mean (a) with respect to any ABL Obligations or
any ABL Priority Collateral, the Note Representative and (b) with respect to any
Note Obligations or any Note Priority Collateral, the ABL Representative.

“Junior Secured Parties” shall mean (a) with respect to the ABL Priority
Collateral, all Note Secured Parties and (b) with respect to the Note Priority
Collateral, all ABL Secured Parties.

“Junior Security Documents” shall mean with respect to any Junior Secured Party,
the Security Documents that secure the Junior Obligations.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, assignation, debenture,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

 

5



--------------------------------------------------------------------------------

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Lien Priority” means with respect to any Lien of the ABL Representative or Note
Representative in the Collateral, the order of priority of such Lien specified
in Section 2.1.

“Loan Documents” shall mean, collectively, the ABL Documents and the Note
Documents.

“Loan Party” means Borrower and each direct or indirect affiliate or shareholder
(or equivalent) of Borrower or any of its affiliates that is now or hereafter
becomes a party to any ABL Document or any Note Document, in each case as a
direct obligor or guarantor of the ABL Obligations or Note Obligations, as
applicable, other than any Canadian Subsidiary. All references in this Agreement
to any Loan Party shall include such Loan Party as a debtor-in-possession and
any receiver or trustee for such Loan Party in any Insolvency Proceeding.

“Non-ABL Collateral Account” means the “Collateral Account” as defined in the
Note Security Documents.

“Notes” means the senior secured notes of the Borrower issued and sold on or
after the “Issue Date” (as defined in the Note Agreement) pursuant to the Note
Documents, any exchange notes issued in exchange therefor and any other
indebtedness incurred, in each case, pursuant to the Note Agreement.

“Note Agreement” means the collective reference to (a) the Existing Note
Agreement, (b) any Additional Note Agreement and (c) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has at any time been incurred to extend, replace,
refinance or refund in whole or in part the indebtedness and other obligations
outstanding under the Existing Note Agreement, any Additional Note Agreement or
any other agreement or instrument referred to in this clause (c) unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Note Agreement hereunder (a “Replacement Note Agreement”). Any reference
to the Note Agreement hereunder shall be deemed a reference to any Note
Agreement then extant.

“Note Creditors” means Note Secured Parties.

“Note DIP Financing” has the meaning set forth in Section 5.2(b).

“Note Documents” means the Note Agreement, the Note Security Documents, the
purchase agreement among the Borrower, the guarantors party thereto, and the
initial purchasers thereunder with respect to the Notes and all other
agreements, instruments and other documents (including collateral documents with
respect thereto) pursuant to which the Notes have been or will be issued or
otherwise setting forth the terms of the Notes (other than this Agreement).

“Note Lien” means any Lien created by the Note Security Documents.

“Note Obligations” means (a) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all indebtedness
under the Note Agreement or any Note DIP Financing by the Note Secured Parties,
and (b) all guarantee obligations, indemnities, fees, expenses and other amounts
payable from time to time pursuant to the Note Documents, in each case whether
or not allowed or allowable in an Insolvency Proceeding. To the extent any
payment with respect to any Note

 

6



--------------------------------------------------------------------------------

Obligation (whether by or on behalf of any Loan Party, as Proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any ABL Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the ABL Secured
Parties and the Note Secured Parties, be deemed to be reinstated and outstanding
as if such payment had not occurred.

“Note Obligations Payment Date” means first date on which (a) the Note
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been indefeasibly paid in cash in full, (b) all commitments to extend
credit under the Note Documents have been terminated, and (c) so long as the ABL
Obligations Payment Date shall not have occurred, the Note Representative has
delivered a written notice to the ABL Representative stating that the events
described in clauses (a) and (b) have occurred to the satisfaction of the Note
Secured Parties.

“Note Post-Petition Assets” has the meaning set forth in Section 5.2(a).

“Note Priority Collateral” means all Collateral other than the ABL Priority
Collateral; provided, however, “Note Priority Collateral” shall not include
Proceeds from the disposition of any Note Priority Collateral to the extent such
Proceeds are not required to be deposited in the Non-ABL Collateral Account or
not required to be applied to the mandatory prepayment or repurchase of the Note
Obligations pursuant to the Note Documents, unless such Proceeds arise from a
disposition of Note Priority Collateral resulting from Enforcement Action taken
by the Note Secured Parties permitted by this Agreement. If such Proceeds are
required to be deposited in the Non-ABL Collateral Account or are required to be
applied to the mandatory prepayment or repurchase of the Note Obligations or
arise from a disposition of Note Priority Collateral resulting from an
Enforcement Action, such Proceeds shall not be included in the ABL Priority
Collateral (not withstanding anything in the definition thereof to the contrary,
including anything in the definition of Accounts to the contrary) and shall be
Note Priority Collateral. With respect to Proceeds deposited in the Non-ABL
Collateral Account only, such Proceeds shall be Note Priority Collateral until
such time as the use of such Proceeds is no longer restricted by the Note
Documents unless they have been applied to the payment of the Note Obligations.

“Note Representative” has the meaning set forth in the introductory paragraph
hereof. The Note Representative shall be the Person identified as the
“Collateral Agent” in the Note Security Agreement.

“Note Secured Parties” means the “Secured Parties” as defined under the Note
Security Agreement.

“Note Security Agreement” means the Pledge and Security Agreement entered into
as of December 3, 2009 by and between the Borrower, and the other Persons listed
on the signature pages thereof, as guarantors, and U.S. Bank, in its capacity as
collateral agent for the secured parties and any other security agreement
entered into in connection with a Note Agreement.

“Note Security Documents” means the “Collateral Documents” as defined in the
Note Agreement and any documents that are designated under the Note Agreement as
“Collateral Documents” for purposes of this Agreement.

“Patents” means with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

 

7



--------------------------------------------------------------------------------

“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of an Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.

“Priority Collateral” means the ABL Priority Collateral or the Note Priority
Collateral.

“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily, including, without limitation, all
proceeds of any insurance policy covering the Collateral.

“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.

“Replacement ABL Agreement” has the meaning set forth in the definition of “ABL
Agreement.”

“Replacement Note Agreement” has the meaning set forth in the definition of
“Note Agreement.”

“Secured Obligations” shall mean the ABL Obligations and the Note Obligations.

“Secured Parties” means the ABL Secured Parties and the Note Secured Parties.

“Security Documents” means, collectively, the ABL Security Documents and the
Note Security Documents.

“Senior Collateral” shall mean with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.

“Senior Documents” shall mean, collectively, with respect to any Senior
Obligation, any provision pertaining to such Senior Obligation in any Loan
Document or any other document, instrument or certificate evidencing or
delivered in connection with such Senior Obligation.

“Senior Liens” shall mean (a) with respect to the ABL Priority Collateral, all
Liens securing the ABL Obligations and (b) with respect to the Note Priority
Collateral, all Liens securing the Note Obligations.

“Senior Obligations” shall mean (a) with respect to any ABL Priority Collateral,
all ABL Obligations and (b) with respect to any Note Priority Collateral, all
Note Obligations.

 

8



--------------------------------------------------------------------------------

“Senior Obligations Payment Date” shall mean (a) with respect to ABL
Obligations, the ABL Obligations Payment Date and (b) with respect to any Note
Obligations, the Note Obligations Payment Date.

“Senior Representative” shall mean (a) with respect to any ABL Priority
Collateral, the ABL Representative and (b) with respect to any Note Priority
Collateral, the Note Representative.

“Senior Secured Parties” shall mean (a) with respect to the ABL Priority
Collateral, all ABL Secured Parties and (b) with respect to the Note Priority
Collateral, all Note Secured Parties.

“Senior Security Documents” shall mean with respect to any Senior Secured Party,
the Security Documents that secure the Senior Obligations.

“Swap Obligations” means, with respect to any Loan Party, any obligations of
such Loan Party owed to any ABL Creditor (or any of its affiliates) in respect
of any swap, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions or any and all
cancellations, buy backs, reversals, terminations or assignments of any these
transactions.

“Trademarks” means with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, trade styles, brand names, corporate
names, business names, domain names, logos and other source or business
identifiers and the registrations and applications for registration thereof, all
common-law rights related thereto, and the goodwill of the business symbolized
by the foregoing; (b) all renewals of the foregoing; (c) all income, royalties,
damages, and payments now or hereafter due or payable with respect thereto,
including, without limitation, damages, claims, and payments for past and future
infringements thereof; (d) all rights to sue for past, present, and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (e) all rights corresponding to any
of the foregoing throughout the world.

“Unasserted Contingent Obligations” shall mean, at any time, ABL Obligations or
Note Obligations, as applicable, for taxes, costs, indemnifications,
reimbursements, damages and other liabilities (excluding (a) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any ABL
Obligation or Note Obligation, as applicable, and (b) with respect to ABL
Obligations contingent reimbursement obligations in respect of amounts that may
be drawn under outstanding letters of credit) in respect of which no assertion
of liability (whether oral or written) and no claim or demand for payment
(whether oral or written) has been made (and, in the case of ABL Obligations or
Note Obligations, as applicable, for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.

1.3 Rules of Construction. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any

 

9



--------------------------------------------------------------------------------

definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 2. Lien Priority.

2.1 Lien Subordination. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Junior Lien in respect of any Collateral or of
any Senior Lien in respect of any Collateral and notwithstanding any provision
of the UCC, any applicable law, any Security Document, any alleged or actual
defect or deficiency in any of the foregoing or any other circumstance
whatsoever, the Junior Representative, on behalf of each Junior Secured Party,
in respect of such Collateral hereby agrees that:

(a) any Senior Lien in respect of such Collateral, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
and shall remain senior and prior to any Junior Lien in respect of such
Collateral (whether or not such Senior Lien is subordinated to any Lien securing
any other obligation); and

(b) any Junior Lien in respect of such Collateral, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to any Senior Lien in respect of such
Collateral.

2.2 Prohibition on Contesting Liens. In respect of any Collateral, the Junior
Representative, on behalf of each Junior Secured Party, agrees that it shall
not, and hereby waives any right to:

(a) contest, or support any other Person in contesting, in any proceeding
(including any Insolvency Proceeding), the priority, validity or enforceability
of any Senior Lien on such Collateral; or

(b) demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or similar right which it may have in respect
of such Collateral or the Senior Liens on such Collateral, except to the extent
that such rights are expressly granted in this Agreement.

2.3 Nature of Obligations. The Note Representative on behalf of itself and the
other Note Secured Parties acknowledges that a portion of the ABL Obligations
represents debt that is revolving in nature and that the amount thereof that may
be outstanding at any time or from time to time may be increased, reduced or
repaid and subsequently reborrowed, and that the terms of the ABL Obligations
and any ABL Agreement or any provision thereof may be waived, modified,
extended, amended, restated or supplemented from time to time, and that the
aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the Note Secured
Parties and without affecting the provisions hereof. The ABL Representative on
behalf of itself and the other ABL Secured Parties acknowledges that Note
Obligations may be replaced or refinanced and the amount of any

 

10



--------------------------------------------------------------------------------

Note Obligations may be increased, reduced, or repaid, and any Note Document or
any provision thereof may be waived, modified, extended, amended, restated or
supplemented from time to time, and that the aggregate amount of the Note
Obligations may be increased, replaced or refinanced, in each event, without
notice to or consent by the ABL Secured Parties and without affecting the
provisions hereof. The Lien Priorities provided in Section 2.1 shall not be
altered or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of either the ABL Obligations or the Note Obligations, or any
portion thereof.

2.4 No New Liens. (a) Until the ABL Obligations Payment Date, no Note Secured
Party shall acquire or hold any Lien on any assets of any Loan Party securing
any Note Obligation which assets are not also subject to the Lien of the ABL
Representative under the ABL Documents (except with respect to Real Property),
subject to the Lien Priority set forth herein. If any Note Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Loan Party securing any Note Obligation which assets are not also subject to the
Lien of the ABL Representative under the ABL Documents (except with respect to
Real Property), subject to the Lien Priority set forth herein, then the Note
Representative (or the relevant Note Secured Party) shall, without the need for
any further consent of any other Note Secured Party and notwithstanding anything
to the contrary in any other Note Document be deemed to also hold and have held
such lien for the benefit of the ABL Representative as security for the ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the ABL Representative in writing of the existence of such Lien.

(b) Until the Note Obligations Payment Date, no ABL Secured Party shall acquire
or hold any Lien on any assets of any Loan Party securing any ABL Obligation
which assets are not also subject to a Lien under the Note Documents, subject to
the Lien Priority set forth herein. If any ABL Secured Party shall (nonetheless
and in breach hereof) acquire or hold any Lien on any assets of any Loan Party
securing any ABL Obligation which assets are not also subject to a Lien under
the Note Documents, subject to the Lien Priority set forth herein, then the ABL
Representative (or the relevant ABL Secured Party) shall, without the need for
any further consent of any other ABL Secured Party and notwithstanding anything
to the contrary in any other ABL Document be deemed to also hold and have held
such lien for the benefit of the Note Representative as security for the Note
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the Note Representative in writing of the existence of such
Lien.

2.5 Separate Grants of Security and Separate Classification. Each Secured Party
acknowledges and agrees that (i) the grants of Liens pursuant to the ABL
Security Documents and the Note Security Documents constitute two separate and
distinct grants of Liens and (ii) because of, among other things, their
differing rights in the Collateral, the Note Obligations are fundamentally
different from the ABL Obligations and should be separately classified in any
plan of reorganization proposed or adopted in an Insolvency Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the ABL Secured Parties and
the Note Secured Parties in respect of the Collateral constitute claims in the
same class (rather than separate classes of senior and junior secured claims),
then the ABL Secured Parties and the Note Secured Parties hereby acknowledge and
agree that all distributions shall be made as if there were separate classes of
ABL Obligation claims and Note Obligation claims against the Loan Parties (with
the effect being that, to the extent that the aggregate value of the ABL
Priority Collateral or Note Priority Collateral is sufficient (for this purpose
ignoring all claims held by the other Secured Parties), the ABL Secured Parties
or the Note Secured Parties, respectively, shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of Post-Petition
Interest that are available from each pool of Priority Collateral for each of
the ABL Secured Parties and the Note Secured Parties, respectively, before any
distribution is made in respect of the claims held by the

 

11



--------------------------------------------------------------------------------

other Secured Parties, with the other Secured Parties hereby acknowledging and
agreeing to turn over to the respective other Secured Parties amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the aggregate
recoveries.

2.6 Agreements Regarding Actions to Perfect Liens. (a) The ABL Representative
agrees on behalf of itself and the other ABL Secured Parties that all mortgages,
deeds of trust, deeds and similar instruments (collectively, “mortgages”) now or
hereafter filed against Real Property in favor of or for the benefit of the ABL
Representative shall contain the following notation: “The lien created by this
mortgage on the property described herein is junior and subordinate to the lien
on such property created by any mortgage, deed of trust or similar instrument
now or hereafter granted to U.S. Bank National Association, as Note
Representative, in accordance with the provisions of the Intercreditor Agreement
dated as of December 3, 2009, as amended from time to time.”

(b) Each of the ABL Representative and the Note Representative hereby
acknowledges that, to the extent that it holds, or a third party holds on its
behalf, physical possession of or “control” (as defined in the Uniform
Commercial Code) over Collateral pursuant to the ABL Security Documents or the
Note Security Documents, as applicable, such possession or control is also for
the benefit of the Note Representative and the other Note Secured Parties or the
ABL Representative and the other ABL Secured Parties, as applicable, solely to
the extent required to perfect their security interest (if any) in such
Collateral. Nothing in the preceding sentence shall be construed to impose any
duty on the ABL Representative or the Note Representative (or any third party
acting on either such Person’s behalf) with respect to such Collateral or
provide the Note Representative, any other Note Secured Party, the ABL
Representative or any other ABL Secured Party, as applicable, with any rights
with respect to such Collateral beyond those specified in this Agreement, the
ABL Security Documents and the Note Security Documents, as applicable, provided
that subsequent to the occurrence of the ABL Obligations Payment Date (so long
as the Note Obligations Payment Date shall not have occurred), the ABL
Representative shall (i) deliver to the Note Representative, at the Loan
Parties’ sole cost and expense, the Collateral in its possession or control
together with any necessary endorsements to the extent required by the Note
Documents or (ii) direct and deliver such Collateral as a court of competent
jurisdiction otherwise directs; provided, further, that subsequent to the
occurrence of the Note Obligations Payment Date (so long as the ABL Obligations
Payment Date shall not have occurred), the Note Representative shall (i) deliver
to the ABL Loan Representative, at the Loan Parties’ sole cost and expense, the
Collateral in its possession or control together with any necessary endorsements
to the extent required by the ABL Documents or (ii) direct and deliver such
Collateral as a court of competent jurisdiction otherwise directs; provided,
further, that (i) prior to the occurrence of the Note Obligations Payment Date,
upon the request of the Note Representative or the Company, the ABL Loan
Representative shall turn over to the Note Representative any Note Priority
Collateral of which it has physical possession, and (ii) prior to the occurrence
of the ABL Obligations Payment Date, upon the request of the ABL Representative
or the Company, the Note Representative shall turn over to the ABL
Representative any ABL Priority Collateral of which it has physical possession.
The provisions of this Agreement are intended solely to govern the respective
Lien priorities as between the ABL Secured Parties and the Note Secured Parties
and shall not impose on the ABL Secured Parties or the Note Secured Parties any
obligations in respect of the disposition of any Collateral (or any proceeds
thereof) that would conflict with prior perfected Liens or any claims thereon in
favor of any other Person that is not a Secured Party.

 

12



--------------------------------------------------------------------------------

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement. Until the Senior Obligations Payment Date has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the Senior Secured Parties shall have the exclusive
right to take and continue any Enforcement Action (including the right to credit
bid their debt) with respect to the Senior Collateral, without any consultation
with or consent of any Junior Secured Party, but subject to the proviso set
forth in Section 5.1. Upon the occurrence and during the continuance of a
default or an event of default under the Senior Documents, the Senior
Representative and the other Senior Secured Parties may take and continue any
Enforcement Action with respect to the Senior Obligations and the Senior
Collateral in such order and manner as they may determine in their sole
discretion in accordance with the terms and conditions of the Senior Documents.

3.2 Standstill and Waivers. Each Junior Representative, on behalf of itself and
the other Junior Secured Parties, agrees that, until the Senior Obligations
Payment Date has occurred, but subject to the proviso set forth in Section 5.1:

(i) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien on any Senior Collateral that secures any Junior
Obligation pari passu with or senior to, or to give any Junior Secured Party any
preference or priority relative to, the Liens on the Senior Collateral securing
the Senior Obligations;

(ii) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Senior Collateral by any Senior
Secured Party or any other Enforcement Action taken (or any forbearance from
taking any Enforcement Action) in respect of the Senior Collateral by or on
behalf of any Senior Secured Party;

(iii) they have no right to (x) direct either the Senior Representative or any
other Senior Secured Party to exercise any right, remedy or power with respect
to the Senior Collateral or pursuant to the Senior Security Documents in respect
of the Senior Collateral or (y) consent or object to the exercise by the Senior
Representative or any other Senior Secured Party of any right, remedy or power
with respect to the Senior Collateral or pursuant to the Senior Security
Documents with respect to the Senior Collateral or to the timing or manner in
which any such right is exercised or not exercised (or, to the extent they may
have any such right described in this clause (iii), whether as a junior lien
creditor in respect of the Senior Collateral or otherwise, they hereby
irrevocably waive such right);

(iv) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any Senior Secured
Party seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, and no Senior Secured Party shall be
liable for, any action taken or omitted to be taken by any Senior Secured Party
with respect to the Senior Collateral or pursuant to the Senior Documents in
respect of the Senior Collateral;

(v) they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of any Senior
Collateral, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Senior
Collateral; and

(vi) they will not seek, and hereby waive any right, to have the Senior
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral.

 

13



--------------------------------------------------------------------------------

3.3 Judgment Creditors. In the event that any Note Secured Party becomes a
judgment lien creditor in respect of Collateral as a result of its enforcement
of its rights as an unsecured creditor, such judgment lien shall be subject to
the terms of this Agreement for all purposes (including in relation to the ABL
Liens and the ABL Obligations) to the same extent as all other Liens securing
the Note Obligations are subject to the terms of this Agreement. In the event
that any ABL Secured Party becomes a judgment lien creditor in respect of
Collateral as a result of its enforcement of its rights as an unsecured
creditor, such judgment lien shall be subject to the terms of this Agreement for
all purposes (including in relation to the Note Liens and the Note Obligations)
to the same extent as all other Liens securing the ABL Obligations are subject
to the terms of this Agreement.

3.4 Cooperation; Sharing of Information and Access. (a) The Note Representative,
on behalf of itself and the other Note Secured Parties, agrees that each of them
shall take such actions as the ABL Representative shall request in connection
with the exercise by the ABL Secured Parties of their rights set forth herein in
respect of the ABL Priority Collateral. The ABL Representative, on behalf of
itself and the other ABL Secured Parties, agrees that each of them shall take
such actions as the Note Representative shall request in connection with the
exercise by the Note Secured Parties of their rights set forth herein in respect
of the Note Priority Collateral.

(b) In the event that the ABL Representative shall, in the exercise of its
rights under the ABL Security Documents or otherwise, receive possession or
control of any books and Records of any Loan Party which contain information
identifying or pertaining to the Note Priority Collateral, the ABL
Representative shall promptly notify the Note Representative of such fact and,
upon request from the Note Representative and as promptly as practicable
thereafter, either make available to the Note Representative such books and
Records for inspection and duplication or provide to the Note Representative
copies thereof. In the event that a Note Representative shall, in the exercise
of its rights under the Note Security Documents or otherwise, receive possession
or control of any books and records of any Loan Party which contain information
identifying or pertaining to any of the ABL Priority Collateral, the Note
Representative shall promptly notify the ABL Representative of such fact and,
upon request from the ABL Representative and as promptly as practicable
thereafter, either make available to the ABL Representative such books and
records for inspection and duplication or provide the ABL Representative copies
thereof. The Note Representative hereby irrevocably grants the ABL
Representative a non-exclusive worldwide license or right to use, to the maximum
extent permitted by applicable law and to the extent of the Note
Representative’s interest therein, exercisable without payment of royalty or
other compensation, to use any of the Intellectual Property now or hereafter
owned by, licensed to, or otherwise used by the Loan Parties in order for the
ABL Representative and ABL Secured Parties to purchase, use, market, repossess,
possess, store, assemble, manufacture, process, sell, transfer, distribute or
otherwise dispose of any asset included in the ABL Priority Collateral in
connection with the liquidation, disposition or realization upon the ABL
Priority Collateral in accordance with the terms and conditions of the ABL
Security Documents and the other ABL Documents. The Note Representative agrees
that any sale, transfer or other disposition of any of the Loan Parties’
Intellectual Property (whether by foreclosure or otherwise) will be subject to
the ABL Representative’s rights as set forth in this Section 3.4.

(c) If the Note Representative, or any agent or representative thereof, or any
receiver, shall, after the commencement of any Enforcement Action, obtain
possession or physical control of any of the Note Priority Collateral, the Note
Representative shall promptly notify the ABL Representative in writing of that
fact, and the ABL Representative shall, within ten Business Days thereafter,
notify the Note Representative in writing as to whether the ABL Representative
desires to exercise access rights under this Agreement. In addition, if the ABL
Representative, or any agent or representative of the ABL Representative, or any
receiver, shall obtain possession or physical control of any of the Note
Priority

 

14



--------------------------------------------------------------------------------

Collateral in connection with an Enforcement Action, then the ABL Representative
shall promptly notify the Note Representative that the ABL Representative is
exercising its access rights under this Agreement and its rights under
Section 3.4 under either circumstance. Upon delivery of such notice by the ABL
Representative to the Note Representative, the ABL Representative and Note
Representative shall confer in good faith to coordinate with respect to the ABL
Representative’s exercise of such access rights, with such access rights to
apply to any parcel or item of Note Priority Collateral access to which is
reasonably necessary to enable the ABL Representative during normal business
hours to convert ABL Priority Collateral consisting of raw materials and
work-in-process into saleable finished goods and/or to transport such ABL
Priority Collateral to a point where such conversion can occur, to otherwise
prepare ABL Priority Collateral for sale and/or to arrange or effect the sale of
ABL Priority Collateral, all in accordance with the manner in which such matters
are completed in the ordinary course of business. Consistent with the definition
of “Access Period,” access rights will apply to differing parcels or items of
Note Priority Collateral at differing times, in which case, a differing Access
Period will apply to each such parcel or items. During any pertinent Access
Period, the ABL Representative and its agents, representatives and designees
shall have an irrevocable, non-exclusive right to have access to, and a
rent-free right to use, the relevant parcel or item the Note Priority Collateral
for the purposes described above. The ABL Representative shall take proper and
reasonable care under the circumstances of any Note Priority Collateral that is
used by the ABL Representative during the Access Period and repair and replace
any damage (ordinary wear-and-tear excepted) caused by the ABL Representative or
its agents, representatives or designees and the ABL Representative shall comply
with all applicable laws in all material respects in connection with its use or
occupancy or possession of the ABL Priority Collateral. The ABL Representative
shall indemnify and hold harmless the Note Representative and the Note Creditors
for any injury or damage to Persons or property (ordinary wear-and-tear
excepted) caused by the acts or omissions of Persons under its control;
provided, however, that the ABL Representative and the ABL Creditors will not be
liable for any diminution in the value of Note Priority Collateral caused by the
absence of the ABL Priority Collateral therefrom. The ABL Representative and the
Note Representative shall cooperate and use reasonable efforts to ensure that
their activities during the Access Period as described above do not interfere
materially with the activities of the other as described above, including the
right of Note Representative to show the Note Priority Collateral to prospective
purchasers and to ready the Note Priority Collateral for sale. Consistent with
the definition of the term “Access Period,” if any order or injunction is issued
or stay is granted or is otherwise effective by operation of law that prohibits
the ABL Representative from exercising any of its rights hereunder, then the
Access Period granted to the ABL Representative under this Section 3.4 shall be
stayed during the period of such prohibition and shall continue thereafter for
the number of days remaining as required under this Section 3.4. The Note
Representative shall not foreclose or otherwise sell, remove or dispose of any
of the Note Priority Collateral during the Access Period with respect to such
Collateral if the ABL Representative (acting in good faith) informs the Note
Representative in writing that such Collateral is reasonably necessary to enable
the ABL Representative to convert, transport or arrange to sell the ABL Priority
Collateral as described above.

3.5 No Additional Rights For the Loan Parties Hereunder. Except as provided in
Section 3.6 hereof, if any ABL Secured Party or Note Secured Party shall enforce
its rights or remedies in violation of the terms of this Agreement, no Loan
Party shall be entitled to use such violation as a defense to any action by any
ABL Secured Party or Note Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any ABL Secured Party or
Note Secured Party.

3.6 Actions Upon Breach. (a) If any ABL Secured Party or Note Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against any Loan Party or the Collateral, such Loan Party, with the
prior written consent of the ABL Representative or the Note Representative, as
applicable, may interpose as a defense or dilatory plea the making of this
Agreement, and any ABL Secured Party or Note Secured Party, as applicable, may
intervene and interpose such defense or plea in its or their name or in the name
of such Loan Party.

 

15



--------------------------------------------------------------------------------

(b) Should any ABL Secured Party or Note Secured Party, contrary to this
Agreement, in any way take, attempt to or threaten to take any action with
respect to the Collateral (including, without limitation, any attempt to realize
upon or enforce any remedy with respect to this Agreement), or fail to take any
action required by this Agreement, any ABL Secured Party or Note Secured Party
(in its own name or in the name of the relevant Loan Party), as applicable, or
the relevant Loan Party, may obtain relief against such ABL Secured Party or
Note Secured Party, as applicable, by injunction, specific performance and/or
other appropriate equitable relief, it being understood and agreed by each of
the ABL Representative on behalf of each ABL Secured Party and the Note
Representative on behalf of each Note Secured Party that (i) the ABL Secured
Parties’ or Note Secured Parties’, as applicable, damages from its actions may
at that time be difficult to ascertain and may be irreparable, and (ii) each
Note Secured Party or ABL Secured Party, as applicable, waives any defense that
the Loan Parties and/or the Note Secured Parties and/or ABL Secured Parties, as
applicable, cannot demonstrate damage and/or be made whole by the awarding of
damages.

SECTION 4. Application of Proceeds of Senior Collateral; Dispositions and
Releases of Lien; Notices and Insurance.

4.1 Application of Proceeds.

(a) Application of Proceeds of Senior Collateral. The Senior Representative and
Junior Representative hereby agree that all Senior Collateral, and all Proceeds
thereof, received by either of them in connection with the collection, sale or
disposition of Senior Collateral shall be applied,

first, to the payment of costs and expenses (including reasonable attorneys fees
and expenses and court costs) of the Senior Representative in connection with
such Enforcement Action,

second, to the payment of the Senior Obligations in accordance with the Senior
Documents until the Senior Obligations Payment Date,

third, to the payment of the Junior Obligations, to the extent such Senior
Collateral also constitutes Junior Collateral, in accordance with the Junior
Documents, and

fourth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

All Proceeds of any sale of a Loan Party as a whole, or substantially all of the
assets of any Loan Party where the consideration received is not allocated by
type of asset, in connection with or resulting from any Enforcement Action, and
whether or not pursuant to an Insolvency Proceeding, shall be distributed as
follows under clause “second” above: first to the ABL Representative for
application to the ABL Obligations in accordance with the terms of the ABL
Documents, up to the amount of the book value of the ABL Priority Collateral
disposed of in such sale or owned by such Loan Party (in the case of a sale of
such Loan Party as a whole), second to the Note Representative for application
to the Note Obligations in accordance with the terms of the Note Documents to
the extent such Proceeds exceed the book value of the ABL Priority Collateral.

 

16



--------------------------------------------------------------------------------

(b) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to the Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.

(c) Segregation of Collateral. Until the occurrence of the Senior Obligations
Payment Date, any Senior Collateral that may be received by any Junior Secured
Party in violation of this Agreement shall, to the extent practicable and in
accordance with its normal practices, be segregated and held in trust and
promptly paid over to the Senior Representative, for the benefit of the Senior
Secured Parties, in the same form as received, with any necessary endorsements,
and each Junior Secured Party hereby authorizes the Senior Representative to
make any such endorsements as agent for the Junior Representative (which
authorization, being coupled with an interest, is irrevocable).

4.2 Releases of Liens. (a) (i) Upon any release, sale or disposition of ABL
Priority Collateral permitted pursuant to the terms of the ABL Documents that
results in the release of the ABL Lien (other than release of the ABL Lien due
to the occurrence of the ABL Obligations Payment Date, and any release of the
ABL Lien after the occurrence and during the continuance of any event of default
under the Note Agreement) on any ABL Priority Collateral, the Note Lien on such
ABL Priority Collateral (excluding any portion of the proceeds of such ABL
Priority Collateral remaining after the ABL Obligations Payment Date occurs)
shall be automatically and unconditionally released with no further consent or
action of any Person so long as such release, sale or disposition of ABL
Priority Collateral is permitted pursuant to the terms of the Note Documents.

(ii) Upon any release, sale or disposition of ABL Priority Collateral pursuant
to any Enforcement Action that results in the release of the ABL Lien (other
than release of the ABL Lien due to the occurrence of the ABL Obligations
Payment Date) on any ABL Priority Collateral pursuant to any Enforcement Action,
the Note Lien on such ABL Priority Collateral (excluding any portion of the
proceeds of such ABL Priority Collateral remaining after the ABL Obligations
Payment Date occurs) shall be automatically and unconditionally released with no
further consent or action of any Person so long as the proceeds of such ABL
Priority Collateral are applied in accordance with Section 4.1(a) (with, in the
case of ABL Obligations consisting of debt of a revolving nature, a
corresponding permanent reduction in the commitments thereto).

(iii) The Note Representative shall execute and deliver such release documents
and instruments and shall take such further actions as the ABL Representative or
the Borrower shall reasonably request in writing to evidence any release of the
Note Lien described herein. The Note Representative hereby appoints the ABL
Representative and any officer or duly authorized person of the ABL
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Note Representative and in the name of the Note Representative or in the
ABL Representative’s own name, from time to time, in the ABL Representative’s
sole discretion, for the purposes of carrying out the terms of this Section 4.2,
to take any and all appropriate action and to execute and deliver any and all
documents and instruments as may be necessary or desirable to accomplish the
purposes of this Section 4.2, including, without limitation, any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

(b) (i) Upon any release, sale or disposition of Note Priority Collateral
permitted pursuant to the terms of the Note Documents that results in the
release of the Note Lien (other than release of the Note Lien due to the
occurrence of the Note Obligations Payment Date, and any release of the Note
Lien after

 

17



--------------------------------------------------------------------------------

the occurrence and during the continuance of any event of default under the ABL
Agreement) on any Note Priority Collateral, the ABL Lien on such Note Priority
Collateral (excluding any portion of the proceeds of such Note Priority
Collateral remaining after the Note Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person so long as such release, sale or disposition of Note Priority
Collateral is permitted pursuant to the terms of the ABL Documents.

(ii) Upon any release, sale or disposition of Note Priority Collateral pursuant
to any Enforcement Action that results in the release of the Note Lien (other
than release of the Note Lien due to the occurrence of the Note Obligations
Payment Date) on any Note Priority Collateral pursuant to any Enforcement
Action, the ABL Lien on such Note Priority Collateral (excluding any portion of
the proceeds of such Note Priority Collateral remaining after the Note
Obligations Payment Date occurs) shall be automatically and unconditionally
released with no further consent or action of any Person so long as the proceeds
of such Note Priority Collateral are applied in accordance with Section 4.1(a)
(with, in the case of Note Obligations consisting of debt of a revolving nature,
a corresponding permanent reduction in the commitments thereto).

(iii) The ABL Representative shall promptly execute and deliver such release
documents and instruments and shall take such further actions as the Note
Representative or the Borrower shall request in writing to evidence any release
of the ABL Lien described herein. The ABL Representative hereby appoints the
Note Representative and any officer or duly authorized person of the Note
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the ABL Representative and in the name of the ABL Representative or in the
Note Representative’s own name, from time to time, in the Note Representative’s
sole discretion, for the purposes of carrying out the terms of this Section 4.2,
to take any and all appropriate action and to execute and deliver any and all
documents and instruments as may be necessary or desirable to accomplish the
purposes of this Section 4.2, including, without limitation, any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

4.3 Certain Real Property Notices; Insurance. (a) The Note Representative shall
give the ABL Representative at least 30 days notice prior to commencing any
Enforcement Action against any Real Property owned by any Loan Party at which
ABL Priority Collateral is stored or otherwise located or to dispossess any Loan
Party from such Real Property.

(b) Proceeds of Collateral include insurance proceeds and therefore the Lien
Priority shall govern the ultimate disposition of casualty insurance proceeds.
The ABL Representative and Note Representative shall be named as additional
insureds and loss payees with respect to all insurance policies relating to
Collateral. The ABL Representative shall have the sole and exclusive right, as
against the Note Representative, to adjust settlement of insurance claims in the
event of any covered loss, theft or destruction of ABL Priority Collateral. The
Note Representative shall have the sole and exclusive right, as against the ABL
Representative, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of Note Priority Collateral. All proceeds of
such insurance shall be remitted to the ABL Representative or the Note
Representative, as the case may be, and each of the Note Representative and ABL
Representative shall cooperate (if necessary) in a reasonable manner in
effecting the payment of insurance proceeds in accordance with Section 4.1.

 

18



--------------------------------------------------------------------------------

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions. Until the Senior Obligations Payment Date has occurred,
the Junior Representative agrees on behalf of itself and the other Junior
Secured Parties that no Junior Secured Party shall, in or in connection with any
Insolvency Proceeding, file any pleadings or motions, take any position at any
hearing or proceeding of any nature, or otherwise take any action whatsoever, in
each case in respect of any of the Senior Collateral, including, without
limitation, with respect to the determination of any Liens or claims held by the
Senior Representative (including the validity and enforceability thereof) or any
other Senior Secured Party in respect of any Senior Collateral or the value of
any claims of such parties under Section 506(a) of the Bankruptcy Code or
otherwise; provided that the Junior Representative may (i) file a proof of claim
in an Insolvency Proceeding, and (ii) file any necessary responsive or defensive
pleadings in opposition of any motion or other pleadings made by any Person
objecting to or otherwise seeking the disallowance of any Person objecting to or
otherwise seeking the disallowance of the claims of the Junior Secured Parties
on the Senior Collateral, subject to the limitations contained in this Agreement
and only if consistent with the terms and the limitations on the Junior
Representative imposed hereby.

5.2 Financing Matters. (a) If any Loan Party becomes subject to any Insolvency
Proceeding in the United States at any time prior to the ABL Obligations Payment
Date, and if the ABL Representative or the other ABL Secured Parties desire to
consent (or not object) to the use of cash collateral under the Bankruptcy Code
or to provide financing to any Loan Party under the Bankruptcy Code or to
consent (or not object) to the provision of such financing to any Loan Party by
any third party (any such financing, “ABL DIP Financing”), then the Note
Representative agrees, on behalf of itself and the other Note Secured Parties,
that each Note Secured Party (i) (x) will be deemed to have consented to, will
raise no objection to, nor support any other Person objecting to, the use of
such cash collateral or to such ABL DIP Financing on the grounds of a failure to
provide “adequate protection” for the Note Representative’s Lien on the
Collateral to secure the Note Obligations or on any other grounds and (y) will
not request any adequate protection solely as a result of such ABL DIP Financing
except as set forth in Section 5.4 below and (ii) will subordinate (and will be
deemed hereunder to have subordinated) the Note Liens on any ABL Priority
Collateral (A) to such ABL DIP Financing on the same terms as the ABL Liens are
subordinated thereto (and such subordination will not alter in any manner the
terms of this Agreement), (B) to any adequate protection provided to the ABL
Secured Parties and (C) to any “carve-out” agreed to by the ABL Representative
or the other ABL Secured Parties, so long as (x) the Note Representative retains
their Lien on the Collateral to secure the Note Obligations (in each case,
including Proceeds thereof arising after the commencement of the case under the
Bankruptcy Code) and, as to the Note Priority Collateral only, such Lien has the
same priority as existed prior to the commencement of the case under the
Bankruptcy Code and any Lien securing such ABL DIP Financing is junior and
subordinate to the Lien of the Note Representative on the Note Priority
Collateral, (y) all Liens on ABL Priority Collateral securing any such ABL DIP
Financing shall be senior to or on a parity with the Liens of the ABL
Representative and the ABL Lenders securing the ABL Obligations on ABL Priority
Collateral and (z) if the ABL Representative receives a replacement or adequate
protection Lien on post-petition assets of the debtor to secure the ABL
Obligations, and such replacement or adequate protection Lien is on any of the
Note Priority Collateral, (1) such replacement or adequate protection Lien on
such post-petition assets which are part of the Note Priority Collateral (the
“Note Post-Petition Assets”) is junior and subordinate to the Lien in favor of
the Note Representative on the Note Priority Collateral and (2) the Note
Representative also receives a replacement or adequate protection Lien on such
Note Post-Petition Assets of the debtor to secure the Note Obligations. In no
event will any of the ABL Secured Parties seek to obtain a priming Lien on any
of the Note Priority Collateral and nothing contained herein shall be deemed to
be a consent by Note Secured Parties to any adequate protection payments using
Note Priority Collateral.

 

19



--------------------------------------------------------------------------------

(b) If any Loan Party becomes subject to any Insolvency Proceeding in the United
States at any time prior to the Note Obligations Payment Date, and if the Note
Representative or the other Note Secured Parties desire to consent (or not
object) or to provide financing to any Loan Party under the Bankruptcy Code or
to consent (or not object) to the provision of such financing to any Loan Party
by any third party (any such financing, “Note DIP Financing”), then the ABL
Representative agrees, on behalf of itself and the other ABL Secured Parties,
that each ABL Secured Party (i) (x) will be deemed to have consented to, will
raise no objection to, nor support any other Person objecting to such Note DIP
Financing on the grounds of a failure to provide “adequate protection” for the
ABL Representative’s Lien on the Collateral to secure the ABL Obligations or on
any other grounds and (y) will not request any adequate protection solely as a
result of such Note DIP Financing except as set forth in Section 5.4 below and
(ii) will subordinate (and will be deemed hereunder to have subordinated) the
ABL Liens on any Note Priority Collateral (A) to such Note DIP Financing on the
same terms as the Note Liens are subordinated thereto (and such subordination
will not alter in any manner the terms of this Agreement), (B) to any adequate
protection provided to the Note Secured Parties and (C) to any “carve-out”
agreed to by the Note Representative or the other Note Secured Parties, so long
as (x) the ABL Representative retains its Lien on the Collateral to secure the
ABL Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and, as to the ABL Priority
Collateral only, such Lien has the same priority as existed prior to the
commencement of the case under the Bankruptcy Code and any Lien securing such
Note DIP Financing is junior and subordinate to the Lien of the ABL
Representative on the ABL Priority Collateral, (y) all Liens on Note Priority
Collateral securing any such Note DIP Financing shall be senior to or on a
parity with the Liens of the Note Representative and the Note Secured Parties
securing the Note Obligations on Note Priority Collateral and (z) if the Note
Representative receives a replacement or adequate protection Lien on
post-petition assets of the debtor to secure the Note Obligations, and such
replacement or adequate protection Lien is on any of the ABL Priority
Collateral, (1) such replacement or adequate protection Lien on such
post-petition assets which are part of the ABL Priority Collateral (the “ABL
Post-Petition Assets”) is junior and subordinate to the Lien in favor of the ABL
Representative on the ABL Priority Collateral and (2) the ABL Representative
also receives a replacement or adequate protection Lien on such ABL
Post-Petition Assets of the debtor to secure the ABL Obligations. In no event
will any of the Note Secured Parties seek to obtain a priming Lien on any of the
ABL Priority Collateral, and nothing contained herein shall be deemed to be a
consent by the ABL Secured Parties to any adequate protection payments using ABL
Priority Collateral.

(c) All Liens granted to the Note Representative or the ABL Representative in
any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement.

5.3 Relief From the Automatic Stay. Until the ABL Obligations Payment Date, the
Note Representative agrees, on behalf of itself and the other Note Secured
Parties, that none of them will seek relief from the automatic stay or from any
other stay in any Insolvency Proceeding or take any action in derogation
thereof, in each case in respect of any ABL Priority Collateral, without the
prior written consent of the ABL Representative. Until the Note Obligations
Payment Date, the ABL Representative agrees, on behalf of itself and the other
ABL Secured Parties, that none of them will seek relief from the automatic stay
or from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any Note Priority Collateral,
without the prior written consent of the Note Representative. In addition,
neither the Note Representative nor the ABL Representative shall seek any relief
from the automatic stay with respect to any Collateral without providing 30
days’ prior written notice to the other, unless otherwise agreed by both the ABL
Representative and the Note Representative.

 

20



--------------------------------------------------------------------------------

5.4 Adequate Protection. (a) The Note Representative, on behalf of itself and
the other Note Secured Parties, agrees that, prior to the ABL Obligations
Payment Date, so long as the ABL Representative and the other ABL Secured
Parties comply with Section 5.4(b), none of them shall object, contest, or
support any other Person objecting to or contesting, (i) any request by the ABL
Representative or the other ABL Secured Parties for adequate protection of its
interest in the Collateral or any adequate protection provided to the ABL
Representative or the other ABL Secured Parties or (ii) any objection by the ABL
Representative or any other ABL Secured Parties to any motion, relief, action or
proceeding based on a claim of a lack of adequate protection in the Collateral
or (iii) the payment of interest, fees, expenses or other amounts to the ABL
Representative or any other ABL Secured Party under Section 506(b) or 506(c) of
the Bankruptcy Code or otherwise; provided that any action described in the
foregoing clauses (i) and (ii) does not violate Section 5.2. The Note
Representative, on behalf of itself and the other Note Secured Parties, further
agrees that, prior to the ABL Obligations Payment Date, none of them shall
assert or enforce any claim under Section 506(b) or 506(c) of the Bankruptcy
Code or otherwise that is senior to or on a parity with the ABL Liens for costs
or expenses of preserving or disposing of any ABL Priority Collateral.
Notwithstanding anything to the contrary set forth in this Section and in
Section 5.2(a)(i)(y), but subject to all other provisions of this Agreement
(including, without limitation, Section 5.2(a)(i)(x) and Section 5.3), in any
Insolvency Proceeding, if the ABL Secured Parties (or any subset thereof) are
granted adequate protection consisting of additional collateral that constitutes
ABL Priority Collateral (with replacement liens on such additional collateral)
and superpriority claims in connection with any ABL DIP Financing or use of cash
collateral, and the ABL Secured Parties do not object to the adequate protection
being provided to them, then in connection with any such ABL DIP Financing or
use of cash collateral the Note Representative, on behalf of itself and any of
the Note Secured Parties, may, as adequate protection of their interests in the
ABL Priority Collateral, seek or accept (and the ABL Representative and the ABL
Secured Parties shall not object to) adequate protection consisting solely of
(x) a replacement Lien on the same additional collateral, subordinated to the
Liens securing the ABL Obligations and such ABL DIP Financing on the same basis
as the other Note Liens on the ABL Priority Collateral are so subordinated to
the ABL Obligations under this Agreement and (y) superpriority claims junior in
all respects to the superpriority claims granted to the ABL Secured Parties,
provided, however, that the Note Representative shall have irrevocably agreed,
pursuant to Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and
the Note Secured Parties, in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims may be paid under any plan of
reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims.

(b) The ABL Representative, on behalf of itself and the other ABL Secured
Parties, agrees that, prior to the Note Obligations Payment Date, so long as the
Note Representative and the other Note Secured Parties comply with
Section 5.4(a), none of them shall object, contest, or support any other Person
objecting to or contesting, (i) any request by the Note Representative or the
other Note Secured Parties for adequate protection of its interest in the
Collateral or any adequate protection provided to the Note Representative or the
other Note Secured Parties or (ii) any objection by the Note Representative or
any other Note Secured Parties to any motion, relief, action or proceeding based
on a claim of a lack of adequate protection in the Collateral or (iii) the
payment of interest, fees, expenses or other amounts to the Note Representative
or any other Note Secured Party under Section 506(b) or 506(c) of the Bankruptcy
Code or otherwise; provided that any action described in the foregoing clauses
(i) and (ii) does not violate Section 5.2. The ABL Representative, on behalf of
itself and the other ABL Secured Parties, further agrees that, prior to the Note
Obligations Payment Date, none of them shall assert or enforce any claim under
Section 506(b) or 506(c) of the Bankruptcy Code or otherwise that is senior to
or on a parity with the Note Liens for costs or expenses of preserving or
disposing of any Note Priority Collateral. Notwithstanding anything to the
contrary set forth in this Section and in Section 5.2(b)(i)(y), but subject to
all other provisions of this Agreement (including, without limitation,
Section 5.2(b)(i)(x)

 

21



--------------------------------------------------------------------------------

and Section 5.3), in any Insolvency Proceeding, if the Note Secured Parties (or
any subset thereof) are granted adequate protection consisting of additional
collateral that constitutes Note Priority Collateral (with replacement liens on
such additional collateral) and superpriority claims in connection with any DIP
Financing or use of cash collateral, and the Note Secured Parties do not object
to the adequate protection being provided to them, then in connection with any
such DIP Financing or use of cash collateral the ABL Representative, on behalf
of itself and any of the ABL Secured Parties, may, as adequate protection of
their interests in the Note Priority Collateral, seek or accept (and the Note
Representative and the Note Secured Parties shall not object to) adequate
protection consisting solely of (x) a replacement Lien on the same additional
collateral, subordinated to the Liens securing the Note Obligations on the same
basis as the other ABL Liens on the Note Priority Collateral are so subordinated
to the Note Obligations under this Agreement and (y) superpriority claims junior
in all respects to the superpriority claims granted to the Note Secured Parties,
provided, however, that the ABL Representative shall have irrevocably agreed,
pursuant to Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and
the ABL Secured Parties, in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims may be paid under any plan of
reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims.

5.5 Avoidance Issues. If any Senior Secured Party is required in any Insolvency
Proceeding or otherwise to disgorge, turn over or otherwise pay to the estate of
any Loan Party, because such amount was avoided or ordered to be paid or
disgorged for any reason, including without limitation because it was found to
be a fraudulent or preferential transfer, any amount (a “Recovery”), whether
received as proceeds of security, enforcement of any right of set-off or
otherwise, then the Senior Obligations shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Senior Obligations Payment Date shall be deemed not to have occurred. If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. The Junior Secured Parties agree that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation made in accordance with this Agreement, whether
by preference or otherwise, it being understood and agreed that the benefit of
such avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

5.6 Asset Dispositions in an Insolvency Proceeding. Neither the Junior
Representative nor any other Junior Secured Party shall, in an Insolvency
Proceeding or otherwise, oppose any sale or disposition of any Senior Collateral
that is supported by the Senior Secured Parties, and the Junior Representative
and each other Junior Secured Party will be deemed to have consented under
Section 363 of the Bankruptcy Code (and otherwise) to any sale of any Senior
Collateral supported by the Senior Secured Parties and to have released the
Junior Liens on such assets.

5.7 Other Matters. To the extent that the Senior Representative or any Senior
Secured Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code with respect to any of the Collateral on which it has a Junior
Lien, such Senior Representative agrees, on behalf of itself and the other
Senior Secured Parties, not to assert any of such rights without the prior
written consent of the Junior Representative; provided that if requested by the
Junior Representative, such Senior Representative shall timely exercise such
rights in the manner requested by the Junior Representative, including any
rights to payments in respect of such rights.

5.9 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding.

 

22



--------------------------------------------------------------------------------

SECTION 6. Note Documents and ABL Documents.

(a) Each Loan Party and the Note Representative, on behalf of itself and the
Note Secured Parties, agrees that it shall not at any time execute or deliver
any amendment or other modification to any of the Note Documents in violation of
this Agreement.

(b) Each Loan Party and the ABL Representative, on behalf of itself and the ABL
Secured Parties, agrees that it shall not at any time execute or deliver any
amendment or other modification to any of the ABL Documents in violation of this
Agreement.

(c) In the event the Senior Representative enters into any amendment, waiver or
consent in respect of any of the Senior Security Documents for the purpose of
adding to, or deleting from, or waiving or consenting to any departures from any
provisions of, any Senior Security Document or changing in any manner the rights
of any parties thereunder, in each case solely with respect to any Senior
Collateral, then such amendment, waiver or consent shall apply automatically to
any comparable provision of the Comparable Security Document without the consent
of or action by any Junior Secured Party (with all such amendments, waivers and
modifications subject to the terms hereof); provided that, (i) no such
amendment, waiver or consent shall have the effect of removing assets subject to
the Lien of any Junior Security Document, except to the extent that a release of
such Lien is permitted by Section 4.2, (ii) any such amendment, waiver or
consent that materially and adversely affects the rights of the Junior Secured
Parties and does not affect the Senior Secured Parties in a like or similar
manner shall not apply to the Junior Security Documents without the consent of
the Junior Representative, (iii) no such amendment, waiver or consent with
respect to any provision applicable to the Junior Representative under the
Junior Loan Documents shall be made without the prior written consent of the
Junior Representative, (iv) notice of such amendment, waiver or consent shall be
given to the Junior Representative no later than 30 days after its
effectiveness, provided that the failure to give such notice shall not affect
the effectiveness and validity thereof and (v) such amendment, waiver or
modification to the applicable Junior Security Documents shall be approved by
the Borrower in writing.

SECTION 7. Purchase Options.

7.1 Notice of Exercise. (a) Upon the occurrence and during the continuance of an
“Event of Default” under the ABL Documents, if such Event of Default remains
uncured or unwaived for at least sixty (60) consecutive days and the requisite
ABL Lenders have not agreed to forbear from the exercise of remedies, all or a
portion of the Note Creditors, acting as a single group, shall have the option
at any time upon five (5) Business Days’ prior written notice to the ABL
Representative to purchase all of the ABL Obligations from the ABL Secured
Parties. Such notice from such Note Creditors to the ABL Representative shall be
irrevocable.

(b) Upon the occurrence and during the continuance of an “Event of Default”
under the Note Documents, if such Event of Default remains uncured or unwaived
for at least sixty (60) consecutive days and the Note Representative has not
agreed to forbear from the exercise of remedies, all or a portion of the ABL
Creditors, acting as a single group, shall have the option at any time upon five
(5) Business Days’ prior written notice to the Note Representative to purchase
all of the Note Obligations from the holders of the Notes. Such notice from such
ABL Creditors to the Note Representative shall be irrevocable.

7.2 Purchase and Sale. (a) On the date specified by the relevant Note Creditors
in the notice contemplated by Section 7.1(a) above (which shall not be less than
five (5) Business Days, nor more than twenty (20) calendar days, after the
receipt by the ABL Representative of the notice of the relevant Note

 

23



--------------------------------------------------------------------------------

Creditor’s election to exercise such option), the ABL Lenders shall sell to the
relevant Note Creditors, and the relevant Note Creditors shall purchase from the
ABL Lenders, the ABL Obligations, provided that, the ABL Representative and the
ABL Secured Parties shall retain all rights to be indemnified or held harmless
by the Loan Parties in accordance with the terms of the ABL Documents but shall
not retain any rights to the security therefor.

(b) On the date specified by the relevant ABL Creditors in the notice
contemplated by Section 7.1(b) above (which shall not be less than five
(5) Business Days, nor more than twenty (20) calendar days, after the receipt by
Note Representative of the notice of the relevant ABL Creditor’s election to
exercise such option), the holders of the Notes shall sell to the relevant ABL
Creditors, and the relevant ABL Creditors shall purchase from the holders of the
Notes, the Note Obligations, provided that, the Note Representative and the Note
Secured Parties shall retain all rights to be indemnified or held harmless by
the Loan Parties in accordance with the terms of the Note Documents but shall
not retain any rights to the security therefor.

7.3 Payment of Purchase Price. Upon the date of such purchase and sale, the
relevant Note Creditors or the relevant ABL Creditors, as applicable, shall
(a) pay to the ABL Representative for the benefit of the ABL Lenders (with
respect to a purchase of the ABL Obligations) or to the Note Representative for
the benefit of the holders of the Notes (with respect to a purchase of the Note
Obligations) as the purchase price therefor the full amount of all the ABL
Obligations or Note Obligations, as applicable, then outstanding and unpaid
(including principal, interest, fees and expenses, including reasonable
attorneys’ fees and legal expenses but specifically excluding any prepayment
premium, termination or similar fees), (b) with respect to a purchase of the ABL
Obligations, furnish cash collateral to the ABL Representative in a manner and
in such amounts as the ABL Representative determines is reasonably necessary to
secure the ABL Representative, the ABL Secured Parties, letter of credit issuing
banks and applicable affiliates in connection with any issued and outstanding
letters of credit, hedging obligations and cash management obligations secured
by the ABL Documents, (c) with respect to a purchase of the ABL Obligations,
agree to reimburse the ABL Representative, the ABL Secured Parties and letter of
credit issuing banks for any loss, cost, damage or expense (including reasonable
attorneys’ fees and legal expenses) in connection with any commissions, fees,
costs or expenses related to any issued and outstanding letters of credit as
described above and any checks or other payments provisionally credited to the
ABL Obligations, and/or as to which the ABL Representative has not yet received
final payment, (d) agree to reimburse the ABL Secured Parties or the Note
Secured Parties, as applicable, and with respect to a purchase of the ABL
Obligations letter of credit issuing banks, in respect of indemnification
obligations of the Loan Parties under the ABL Documents or the Note Documents,
as applicable, as to matters or circumstances known to the ABL Representative or
the Note Representative, as applicable, at the time of the purchase and sale
which would reasonably be expected to result in any loss, cost, damage or
expense (including reasonable attorneys’ fees and legal expenses) to the ABL
Secured Parties, the Note Secured Parties or letter of credit issuing banks, as
applicable, and (e) agree to indemnify and hold harmless the ABL Secured Parties
or the Note Secured Parties, as applicable, and with respect to a purchase of
the ABL Obligations letter of credit issuing banks, from and against any loss,
liability, claim, damage or expense (including reasonable fees and expenses of
legal counsel) arising out of any claim asserted by a third party in respect of
the ABL Obligations or the Note Obligations, as applicable, as a direct result
of any acts by any Note Secured Party or any ABL Secured Party, as applicable,
occurring after the date of such purchase. Such purchase price and cash
collateral shall be remitted by wire transfer in federal funds to such bank
account in New York, New York as the ABL Representative or the Note
Representative, as applicable, may designate in writing for such purpose.

7.4 Limitation on Representations and Warranties. Such purchase shall be
expressly made without representation or warranty of any kind by any selling
party (or the ABL Representative or the

 

24



--------------------------------------------------------------------------------

Note Representative, as applicable) and without recourse of any kind, except
that the selling party shall represent and warrant: (a) the amount of the ABL
Obligations or Note Obligations, as applicable, being purchased from it,
(b) that such ABL Secured Party or Note Secured Party, as applicable, or the
Borrower owns the ABL Obligations or Note Obligations, as applicable, free and
clear of any Liens or encumbrances and (c) that such ABL Secured Party or Note
Secured Party, as applicable, has the right to assign such ABL Obligations or
Note Obligations, as applicable, and the assignment is duly authorized.

SECTION 8. Reliance; Waivers; etc.

8.1 Reliance. The ABL Documents are deemed to have been executed and delivered,
and all extensions of credit thereunder are deemed to have been made or
incurred, in reliance upon this Agreement. The Note Representative, on behalf of
it itself and the other Note Secured Parties, expressly waives all notice of the
acceptance of and reliance on this Agreement by the ABL Representative and the
other ABL Secured Parties. The Note Documents are deemed to have been executed
and delivered and all extensions of credit thereunder are deemed to have been
made or incurred, in reliance upon this Agreement. The ABL Representative, on
behalf of itself and the other ABL Secured Parties, expressly waives all notices
of the acceptance of and reliance on this Agreement by the Note Representative
and the other Note Secured Parties.

8.2 No Warranties or Liability. The Note Representative and the ABL
Representative acknowledge and agree that neither has made any representation or
warranty with respect to the execution, validity, legality, completeness,
collectability or enforceability of any other ABL Document or any Note Document.
Except as otherwise provided in this Agreement, the Note Representative and the
ABL Representative will be entitled to manage and supervise the respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

8.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the ABL Documents or the Note Documents.

SECTION 9. Obligations Unconditional. All rights, interests, agreements and
obligations hereunder of the Senior Representative and the Senior Secured
Parties in respect of any Collateral and the Junior Representative and the
Junior Secured Parties in respect of such Collateral shall remain in full force
and effect regardless of:

(a) any lack of validity or enforceability of any Senior Document or any Junior
Document and regardless of whether the Liens of the Senior Representative and
Senior Secured Parties are not perfected or are voidable for any reason;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Junior Obligations, or any amendment
or waiver or other modification, including any increase in the amount thereof or
any refinancing, whether by course of conduct or otherwise, of the terms of any
Senior Document or any Junior Document;

(c) any exchange, release or lack of perfection of any Lien on any Collateral or
any other asset, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Junior Obligations or any guarantee thereof;

 

25



--------------------------------------------------------------------------------

(d) the commencement of any Insolvency Proceeding in respect of any Loan Party;
or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of any Secured Obligation or of
any Junior Secured Party in respect of this Agreement.

SECTION 10. Miscellaneous.

10.1 Rights of Subrogation. The Note Representative, for and on behalf of itself
and the Note Secured Parties, agrees that no payment to the ABL Representative
or any ABL Secured Party pursuant to the provisions of this Agreement shall
entitle the Note Representative or any Note Secured Party to exercise any rights
of subrogation in respect thereof until the ABL Obligations Payment Date.
Following the ABL Obligations Payment Date, the ABL Representative agrees to
execute such documents, agreements, and instruments as the Note Representative
or any Note Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the ABL Obligations resulting
from payments to the ABL Representative by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the ABL Representative are paid by such Person upon
request for payment thereof. The ABL Representative, for and on behalf of itself
and the ABL Secured Parties, agrees that no payment to the Note Representative
or any Note Secured Party pursuant to the provisions of this Agreement shall
entitle the ABL Representative or any ABL Secured Party to exercise any rights
of subrogation in respect thereof until the Note Obligations Payment Date.
Following the Note Obligations Payment Date, the Note Representative agrees to
execute such documents, agreements, and instruments as the ABL Representative or
any ABL Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the Note Obligations resulting
from payments to the Note Representative by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the Note Representative are paid by such Person upon
request for payment thereof.

10.2 Further Assurances. Each of the Note Representative and the ABL
Representative will, at any time and from time to time, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that the other party may reasonably request,
in order to protect any right or interest granted or purported to be granted
hereby or to enable the ABL Representative or the Note Representative to
exercise and enforce its rights and remedies hereunder; provided, however, that
no party shall be required to pay over any payment or distribution, execute any
instruments or documents, or take any other action referred to in this
Section 10.2, to the extent that such action would contravene any law, order or
other legal requirement or any of the terms or provisions of this Agreement, and
in the event of a controversy or dispute, such party may interplead any payment
or distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this
Section 10.2.

10.3 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any ABL Document or any Note Document, the
provisions of this Agreement shall govern; provided, however, the rights,
benefits, privileges, indemnities and protections of the Note Representative as
Collateral Agent under the Note Security Documents shall apply to this
Agreement.

10.4 Continuing Nature of Provisions. Subject to Section 5.5, this Agreement
shall continue to be effective, and shall not be terminable by any party hereto,
until the earlier of (i) the ABL Obligations Payment Date and (ii) the Note
Obligations Payment Date; provided that if a Replacement ABL Agreement or
Replacement Note Agreement, as applicable, is entered into following such

 

26



--------------------------------------------------------------------------------

termination, the relevant Secured Parties agree to, upon the request of any Loan
Party, restore this Agreement on the terms and conditions set forth herein until
the earlier to occur of the next following ABL Obligations Payment Date or Note
Obligations Payment Date. This is a continuing agreement and the ABL Secured
Parties and the Note Secured Parties may continue, at any time and without
notice to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide indebtedness to, or for the benefit of,
any Loan Party on the faith hereof. In furtherance of the foregoing:

(a) Upon receipt of a notice from the Loan Parties stating that the Loan Parties
(or any of them) have entered into entered into a Replacement ABL Agreement
(which notice shall include the identity of the new ABL Representative), the
Note Representative shall promptly (i) enter into such documents and agreements
(including amendments or supplements to this Agreement) as the Loan Parties or
the new ABL Representative shall reasonably request in order to provide to the
new ABL Representative the rights contemplated hereby, in each case consistent
in all material respects with the terms of this Agreement, (ii) deliver to the
new ABL Representative any ABL Priority Collateral held by it, together with any
necessary endorsements (or otherwise allow the new ABL Representative to obtain
control of such ABL Priority Collateral), and (iii) take such other actions as
the Loan Parties or the new ABL Representative may reasonably request to provide
the new ABL Representative or the applicable the ABL Creditors the benefits of
this Agreement. The new ABL Representative shall agree in a writing addressed to
the Note Representative to be bound by the terms of this Agreement, and

(b) Upon receipt of a notice from the Loan Parties stating that the Loan Parties
(or any of them) have entered into entered into a Replacement Note Agreement
(which notice shall include the identity of the new Note Representative, if
applicable), the ABL Representative shall promptly (i) enter into such documents
and agreements (including amendments or supplements to this Agreement) as the
Loan Parties or the new Note Representative shall reasonably request in order to
provide to the new Note Representative or the applicable new Note Secured
Parties the rights contemplated hereby, in each case consistent in all material
respects with the terms of this Agreement, (ii) deliver to the new Note
Representative any Note Priority Collateral held by it together with any
necessary endorsements (or otherwise allow the new Note Representative to obtain
control of such Note Priority Collateral), and (iii) take such other actions as
the Loan Parties or the new Note Representative may reasonably request to
provide the new Note Representative the benefits of this Agreement. The new Note
Representative shall agree in a writing addressed to the ABL Representative to
be bound by the terms of this Agreement.

10.5 Amendments; Waivers. (a) No amendment or modification of or supplement to
any of the provisions of this Agreement shall be effective unless the same shall
be in writing and signed by the ABL Representative and the Note Representative,
and, in the cases of amendments or modifications of or supplements to this
Agreement that directly or indirectly affect the rights or duties of any Loan
Party, including amendments or modifications of Sections 2.6(b), 3.5, 3.6, 4.2,
6, 10.4, 10.5, 10.7 or 10.8 that indirectly or directly affect the rights or
duties of any Loan Party, such Loan Party. The ABL Representative and the Note
Representative shall notify the Borrower at the address specified in the
signature pages to this Agreement of any amendment or modification of or
supplement to any provisions of this Agreement which does not need to be signed
by a Loan Party and provide the Borrower with a copy of such amendment,
modification or supplement.

(b) It is understood that the ABL Representative and the Note Representative,
without the consent of any other ABL Secured Party or Note Secured Party, may in
their discretion determine that a supplemental agreement (which may take the
form of an amendment and restatement of this Agreement) is necessary or
appropriate to facilitate having additional indebtedness or other obligations
(“Additional Debt”) of any of the Loan Parties become ABL Obligations or Note
Obligations, as the case may be, under this Agreement, which supplemental
agreement shall specify whether such Additional Debt constitutes ABL Obligations
or Note Obligations, provided, that such Additional Debt is permitted to be
incurred by the ABL Agreement and Note Agreement then extant, and is permitted
by such agreements to be subject to the provisions of this Agreement as ABL
Obligations or Note Obligations, as applicable.

 

27



--------------------------------------------------------------------------------

(c) Notwithstanding the terms of Section 10.5(a) and (b), in the event that the
Note Representative does not take the actions contemplated by Section 10.4(a)(i)
in connection with any permitted Additional Debt within 10 days after the
delivery of a written request to do so, the ABL Representative, without the
consent of the Note Representative, may modify this Agreement (which
modification may take the form of an amendment and restatement of this
Agreement) for the purpose of having any Replacement ABL Agreement or Additional
Debt of any of the Loan Parties become ABL Obligations under this Agreement,
which agreement shall specify that such Replacement ABL Agreement or Additional
Debt constitutes ABL Obligations, provided, that such Additional Debt is
permitted to be incurred pursuant to each Note Agreement then extant, and is
permitted by such agreements (as determined by the ABL Representative in good
faith and certified by an officer of the Borrower to the Note Representative) to
be subject to the provisions of this Agreement as ABL Obligations, as
applicable.

(d) Notwithstanding the terms of Section 10.5(a) and (b), in the event that the
ABL Representative does not take the actions contemplated by Section 10.4(b)(i)
in connection with any permitted Additional Debt within 10 days after the
delivery of a written request to do so, the Note Representative, without the
consent of the ABL Representative, may modify this Agreement (which modification
may take the form of an amendment and restatement of this Agreement) for the
purpose of having any Replacement Note Agreement or Additional Debt of any of
the Loan Parties become Note Obligations under this Agreement, which agreement
shall specify that such Replacement Note Agreement or Additional Debt
constitutes Note Obligations, provided, that such Additional Debt is permitted
to be incurred pursuant to each ABL Agreement then extant, and is permitted by
such agreements (as determined by the Note Representative in good faith and
certified by an officer of the Borrower to the ABL Representative) to be subject
to the provisions of this Agreement as Note Obligations, as applicable.

10.6 Information Concerning Financial Condition of the Loan Parties. Each of the
Note Representative and the ABL Representative hereby assume responsibility for
keeping itself informed of the financial condition of the Loan Parties and all
other circumstances bearing upon the risk of nonpayment of the ABL Obligations
or the Note Obligations. The Note Representative and the ABL Representative
hereby agree that no party shall have any duty to advise any other party of
information known to it regarding such condition or any such circumstances
(except as otherwise provided in the ABL Documents and Note Documents). In the
event the Note Representative or the ABL Representative, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, it shall be under no obligation (a) to provide
any such information to such other party or any other party on any subsequent
occasion, (b) to undertake any investigation not a part of its regular business
routine, or (c) to disclose any other information.

10.7 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

10.8 Submission to Jurisdiction; JURY TRIAL WAIVER. (a) Each ABL Secured Party,
each Note Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and

 

28



--------------------------------------------------------------------------------

determined in such New York State or, to the extent permitted by law, in such
Federal court. Each such party agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the any ABL Secured Party or Note Secured
Party may otherwise have to bring any action or proceeding against any Loan
Party or its properties in the courts of any jurisdiction.

(b) Each ABL Secured Party, each Note Secured Party and each Loan Party hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so (i) any objection it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to in paragraph (a) of this Section and (ii) the
defense of an inconvenient forum to the maintenance of such action or
proceeding.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.9. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.9 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 10.9) shall be as set forth below each party’s name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

10.10 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the ABL Secured Parties
and Note Secured Parties and their respective successors and assigns, and
nothing herein is intended, or shall be construed to give, any other Person any
right, remedy or claim under, to or in respect of this Agreement or any
Collateral.

10.11 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

10.12 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

29



--------------------------------------------------------------------------------

10.13 Other Remedies. For avoidance of doubt, it is understood that nothing in
this Agreement shall prevent any ABL Secured Party or any Note Secured Party
from exercising any available remedy to accelerate the maturity of any
indebtedness or other obligations owing under the ABL Documents or the Note
Documents, as applicable, or to demand payment under any guarantee in respect
thereof.

10.14 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective when it shall have been executed by each party hereto.

10.15 Additional Loan Parties. Borrower shall cause each Person that becomes a
Loan Party after the date hereof to become a party to this Agreement by
execution and delivery by such Person of a Joinder Agreement in the form of
Annex 1 hereto.

[SIGNATURE PAGES TO FOLLOW]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

JPMORGAN CHASE BANK, N.A., as ABL Representative for and on behalf of the ABL
Secured Parties

By: /s/ Christy West                                         
                   

Name: Christy West

Title: Vice President

 

31



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Note Representative for and on behalf of the
Note Secured Parties

By: /s/ Richard Prokosch                                                     

Name: Richard Prokosch

Title: Vice President

Address for Notices:

U.S. Bank National Association

60 Livingston Avenue

EP-MN-WS3C

St. Paul, MN 55107-2292

Attention: Rick Prokosch

Facsimile No: (651) 495-8097

 

32



--------------------------------------------------------------------------------

EASTON-BELL SPORTS, INC., a Delaware corporation

By: /s/ Mark A. Tripp                                                 

Name: Mark A. Tripp

Title: Chief Financial Officer

SUBSIDIARY GUARANTORS:

ALL AMERICAN SPORTS CORPORATION

BELL CHINA INVESTMENTS, INC.

BELL RACING COMPANY

BELL SPORTS CORP.

BELL SPORTS, INC.

CDT NEVADA, INC.

EASTON SPORTS ASIA, INC.

EASTON SPORTS, INC.

EQUILINK LICENSING, LLC

MACMARK CORPORATION

RIDDELL, INC.

RIDDELL SPORTS GROUP, INC.

RIDMARK CORPORATION

By: /s/ Mark A. Tripp                                                 

Name: Mark A. Tripp

Title: Chief Financial Officer

 

33



--------------------------------------------------------------------------------

ANNEX 1

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of ________ ____, 20__, is
executed by _____________________________, a _________________ (the “New
Subsidiary”) in favor of JPMORGAN CHASE BANK, N.A. (“ABL Representative”) and
U.S. BANK NATIONAL ASSOCIATION (“Note Representative”), in their capacities as
ABL Representative and Note Representative, respectively, under that certain
Intercreditor Agreement (the “Intercreditor Agreement”), dated as of December 3,
2009 among the ABL Representative, the Note Representative, Easton-Bell Sports,
Inc., as borrower, and each of the other Loan Parties party thereto. All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Intercreditor Agreement.

The New Subsidiary, for the benefit of the ABL Representative and the Note
Representative, hereby agrees as follows:

1. The New Subsidiary hereby acknowledges the Intercreditor Agreement and
acknowledges, agrees and confirms that, by its execution of this Agreement, the
New Subsidiary will be deemed to be a Loan Party under the Intercreditor
Agreement and shall have all of the obligations of a Loan Party thereunder as if
it had executed the Intercreditor Agreement. The New Subsidiary hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Intercreditor Agreement.

2. The address of the New Subsidiary for purposes of Section 10.09 of the
Intercreditor Agreement is as follows:

 

               

3. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE NEW SUBSIDIARY HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, as of the day and year first above written.

[NEW SUBSIDIARY]

By:                                                               

Name:                                                          

Title:                                                            

 

35